Soule, J.
The ruling asked for by the defendant was properly refused. The mere fact that the money deposited by Marley was entered to the credit of “ John Marley, Trust.,” was not conclusive evidence that-he held it subject to a trust in favor of some other person, nor that some other person had any interest in it. Even if the deposit had been made and entered ‘ In trust for A. B.,” it would have been open to proof by paroi evidence that the money was in fact absolutely owned by the depositor, and thus deposited for convenience and without intent to give “ A.,B." any right to or interest in it, whatever. Brabrook v. Boston Five Cents Savings Bank, 104 Mass. 228. Clark v. Clark, 108 Mass. 522. This seems to have been recognized by the defendant; and it asked the court to rule that, on the evidence offered by the plaintiff, a primd facie case of the existence of a trust was made out, which was not rebutted by the other evidence offered. The court could not be required to rule on the effect of a part of the plaintiff’s case to the exclusion of a part. The plaintiff was entitled to the benefit of the whole *380evidence offered; and, if any part of it tended to show that Marley was absolute owner of the money and held it free from trust, it was proper that the whole evidence should be submitted to the consideration of the jury.
We are of opinion that, from the facts admitted by the defendant at the trial, as set forth in the bill of exceptions, a jury would be warranted in finding that the money was Harley’s absolutely, not charged with any trust, and deposited in the name of “ John Marley, Trust.,” for his own convenience merely. There was no error, therefore, in submitting the question to the jury under the instructions which were given.

Exceptions overruled.